DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both “bypass duct (spec para 105)” and what is best understood as “peg (called 47 in spec para 105)” in FIGs 27-28. Subsequently, element 47 appears to be missing in FIGs 27-28. It is noted that 47 is correctly labeled in FIGs 9-10. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plug-in peg integrally formed on a flat side facing the valve piston (10), said plug-in peg is held in an associated peg opening in the valve piston” in claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7, 9 and 36 are objected to because of the following informalities: 
Claim 7 recites “claim 6, the at least one restoring element”. This is understood as a typographical error, and should instead read as --claim 6, wherein the at least one restoring element--.
Claim 9 recites “claim 8, the damper housing”. This is understood as a typographical error, and should instead read as --claim 8, wherein the damper housing--.
Claim 36 depends on claim 35. This appears to directly contradict spec paragraphs 40-41 where the peg protruding from the valve piston (claim 35, spec paragraph 40) and the plug-in intervening in the claims but mutually exclusive in the specification. This can be corrected by changing the dependency of claim 36. Claim 36 is interpreted to be dependent on claim 34 for examination.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chabat-Courrede (US 4321945).

Regarding claim 1, Chabat-Courrede (FIGs 1-3, in which any of the variants of 44 in FIGs 1-3 can apply; diverging embodiments are later relied upon for diverging dependent claims) discloses “A sanitary insert unit (FIG 1), comprising: an insert housing (20, 28), a valve (valve assembly within housing) having a valve piston (30, 66) and at least one restoring element (34) in the insert housing (see FIG 1), said valve piston (30, 66) is guided in a displaceable manner (vertically to/away from 18) in the insert housing (see FIG 1) and is movable from a rest position (abutting 18 and then moving away from 18), under pressure of inflowing water (under pressure in Column 4 lines 18-21; “inflowing water interpreted as intended use”), counter to a restoring force of the at least one restoring element (Column 4 lines 18-21), at least 

Regarding claim 2, Chabat-Courrede (FIGs 1-3) discloses “wherein the at least one restoring element is a spring (34 is a spring).”  

Regarding claim 3, Chabat-Courrede (FIGs 1-3) discloses “wherein the at least one restoring element is of a compression spring (34 is a compression spring).”  

Regarding claim 4, Chabat-Courrede (FIGs 1-3) discloses “wherein the valve piston (30, 66) is connected to the damper piston (50) for movement via a piston rod (63).”  

Regarding claim 5, Chabat-Courrede (FIGs 1-3) discloses “wherein the piston rod (63) is connected to the valve piston at first rod end (lower end) thereof oriented counter to a direction of flow (end faces down, flow enters up from 12), and is connected to the damper piston at a second rod end (top end) thereof that is directed in the direction of flow (faces up, flow enters up).” 

Regarding claim 6, Chabat-Courrede (FIGs 1-3) discloses “wherein the at least one restoring element (34) applies pressure to an end side of the damper piston (34, via 40 and 42, transfers a force onto the top side of 50) that faces away from a flow-through direction of the insert unit (top side faces away from inlet at 12).”  

Regarding claim 12, Chabat-Courrede (FIGs 1-3) discloses “wherein, in the rest position, the valve piston (30, 66) of the valve butts at least partially against a circumferential rim (18) in the insert housing (see FIG 1), said circumferential rim forming a valve seat (18 is called a valve seat) and bounding a flow-through opening (from 12).”  

Regarding claim 13, Chabat-Courrede (FIGs 1-3) discloses “wherein the valve piston of the valve is spaced apart, in the open position, from the valve seat, in the insert housing (see FIG 1).”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chabat-Courrede in view of Powell (US 3848632).

Regarding claim 33, Chabat-Courrede (FIGs 1-3) discloses “wherein the valve piston (33, 66) bears a surface layer (66)”. 
Chabat-Courrede is silent regarding “[a surface layer] made of elastic material, at least in an annular zone of an inflow-side piston end side, said annular zone butting against the valve seat in the rest position.”  
	However, Powell (FIGs 1-2) teaches a spring loaded piston valve analogous to Chabat-Courrede, a piston assembly of the valve comprising a piston 58 and surface layer 70 screwed thereon, the surface layer having elastic properties (noted by its thicker cross-hatching, understood in the art to mean it is made of a material with elastic properties), the surface layer arranged at and defining an annular zone (bottom annular inner surface of 20 that abuts 70, which is defined by 70 after assembly) of the piston assembly such that the zone abuts a valve seat 18 in the closed position (evidenced by FIG 1).
Therefore it would have been obvious, at the time of filing, to modify the valve piston assembly of Chabat-Courrede such that it comprises ““[a surface layer] made of elastic material, at least in an annular zone of an inflow-side piston end side, said annular zone butting against the valve seat in the rest position”, as taught by Powell, to provide an assembly with increased contact pressure at the valve abutment and can be disassembled easily (via screw 68).

Allowable Subject Matter
Claims 7-11, 14-32, and 34-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the closest prior art Chabat-Courrede is silent regarding “the at least one restoring element is arranged between a closed housing bottom of the damper 
Chang (US 4867603) (FIG 1) teaches a shutoff mechanism having a damper mechanism visually similar to this feature, but operates in a manner contrary to both Chabat-Courrede and the application (fluid essentially flows in the opposite direction, and closes responsive to outlet conditions).
No prior art renders obvious the deficiencies of Chabat-Courrede/Chang, and said modification would likely necessitate impermissible hindsight reasoning.
Claims 8-11 are allowable by virtue of their dependency on claim 7.
Regarding claim 14, the closest prior art Chabat-Courrede is silent regarding “wherein the sanitary insert unit comprises a jet aerator that mixes water flowing therethrough with ambient air.”  
Chen (US 20160186871) (FIG 11) teaches a faucet having a check valve and aerator, but is silent regarding numerous features of claim 1.
No prior art renders obvious the deficiencies of Chabat-Courrede/Chen, and said modification would likely necessitate impermissible hindsight reasoning.
Claims 15-32 are allowable by virtue of their dependency on claim 14.
Regarding claim 34, Chabat-Courrede (FIGs 1-3) discloses “wherein the valve piston (33, 66) bears a surface layer (66).” 
Chabat-Courrede is silent regarding “[a surface layer] made of elastic material on an end side facing the valve seat, said surface layer being displaceably mounted on the valve piston for movement in a radial direction.”  
However, Powell (FIGs 1-2) teaches a spring loaded piston valve analogous to Chabat-Courrede, a piston assembly of the valve comprising a piston 58 and surface However, the combination remains silent regarding “said surface layer being displaceably mounted on the valve piston for movement in a radial direction”.
 No prior art renders obvious the deficiencies of Chabat-Courrede/Powell, and said modification would likely necessitate impermissible hindsight reasoning.
Claims 35-43 are allowable by virtue of their dependency on claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Looney (US 4531542) discloses a valve similar to Chabat-Courrede.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK C WILLIAMS/Examiner, Art Unit 3753